—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Vinik, J.), entered December 16, 1997, which granted the motion of the defendant Consolidated Edison Company of New York for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The injured plaintiff, an employee of Time Warner Cable Corp., was replacing a cable. The ladder on which he was standing was resting against a wire strand. The ladder fell, propelling the injured plaintiff to the ground and causing him to sustain injuries. Neither the cable that the injured plaintiff *646was replacing nor the wire he rested his ladder against was owned by the defendant Consolidated Edison Company of New York. Accordingly, the court properly awarded summary judgment to that defendant (see, Fuller v Niagara Mohawk Power Corp., 213 AD2d 986; see also, Brennan v 3785 S. Park, 242 AD2d 929). Mangano, P. J., O’Brien, Krausman and Goldstein, JJ., concur.